Af iPad) RECEIVED

 

 

JUL 39 2021 UNITED STATES el COURT JUL 23 2021
or the
CLERK, U.S. DISTRICT COURT District of Alaska United States Marshals Service
ANCHORAGE, AK” District of Alaska

UNITED STATES OF AMERICA
Case Number: 3:21-CR-00074-JMK-DMS
Vs.
USMS - aoa fea
FID #
MICHAEL EDWARD ROZA WARRANT # 2/067O723— JJo2-4
Defendant Entered NCIC 4&&
Entered APSIN

 

 

mcm

ARREST WARRANT | pemoved neic

 

Removed APSIN

 

To: Any authorized law enforcement officer
YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) MICHAEL EDWARD ROZA ‘

who is accused of an offense or violation based on the following document filed with the court:

Indictment LC) Superseding Indictment OInformation (©Superseding Information |= [JComplaint
OC Probation Violation Petition [Supervised Release Violation Petition CJ Violation Notice LJ Order of the Court

This offense is briefly described as follows:

21:841(a)(1),(b)(1)(C) DISTRIBUTION OF HEROIN- Count |; 21:841(a)(1),(b)(1)(B) DISTRIBUTION OF
METHAMPHETAMINE- Count 2; 18:922(0) and 924(a)(2) POSSESSION OF A MACHINEGUN- Count 3;
26:5861(d) and 5871 POSSESSION OF UNREGISTERED NFA WEAPONS: Count 4

 

 

   

 

 

 

Date: July 22, 2021 By __ 8/Brenda Kappler _ Deputy-Clerk
Issuing officer’s signature BSE
O/ 6 DzNS
City and state: Anchorage, Alaska Brian D. Karth, Clerk of Cou Ke S
Printed name and title SSF / *
“oO ub c
Return Geran

 

This warrant was received on ee 07-23-22 | and the person was arrested on (date) ?) / 1G /3 (
at (city and state) k Er) at, L} k
pac 7 [2 9/2/ LL ZEL
f | eo Arresting ee |
Zhe Laver oe Tha 0¢, Dit

Printe@jiame and title , 4 —
lex WV GDA phn fy ATE St

 

 

 

 

Case 3:21-cr-00074-JMK-DMS Document 4 Filed 07/30/21 Page 1 of 1
